FILED
                            NOT FOR PUBLICATION                              OCT 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30265

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00063-RHW

  v.
                                                 MEMORANDUM *
JEREMIAH DANIEL HOP,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                    Robert H. Whaley, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Jeremiah Daniel Hop appeals from the district court’s judgment and

challenges the seven-year sentence imposed following his guilty-plea conviction

for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hop contends that his above-Guidelines sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing Hop’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). Hop’s sentence is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of circumstances, including the nature and circumstances of the offense,

and the need to protect the public. See id.

      AFFIRMED.




                                          2                                   12-30265